PER CURIAM.
Appellant having failed to demonstrate reversible error in the trial proceedings, the judgments of conviction and sentence for burglary and theft are affirmed. The sentence was enhanced pursuant to Section 775.084(4), Florida Statutes (1979) and is supported only by the oral finding that “this is necessary for the protection of society”, which finding is woefully short of what is required by the statute. Ruiz v. State, 407 So.2d 1042 (Fla. 3d DCA 1981). We reverse the enhanced portion of the sentence and remand for further findings and resentencing in accordance with this opinion.
Affirmed in part, reversed in part, and remanded.